RENDERED: JUNE 10, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                        Court of Appeals

                           NO. 2020-CA-1433-MR

KAREN SLOAN; BRIAN VANDER
BOEGH; LORI VANDER BOEGH;
AND MARK VANDER BOEGH                                         APPELLANTS


             APPEAL FROM MCCRACKEN CIRCUIT COURT
v.           HONORABLE TIMOTHY KALTENBACH, JUDGE
                      ACTION NO. 10-CI-00634


BANK OF OKLAHOMA (NOW
KNOWN AS “BOKF”), N.A., AS
TRUSTEE OF THE CHARLES R.
JONES, SR. INTER VIVOS TRUST
DATED MAY 1, 1973, AND THE
EULA KATHLEEN JONES
TESTAMENTARY TRUST U/W/D
OCTOBER 24, 1967                                                 APPELLEE


                                 OPINION
                                AFFIRMING

                               ** ** ** ** **

BEFORE: LAMBERT, MAZE, AND L. THOMPSON, JUDGES.

LAMBERT, JUDGE: Karen Sloan, Brian Vander Boegh, Lori Vander Boegh, and

Mark Vander Boegh (the Vander Boeghs) have appealed from the October 27,
2020, order of the McCracken Circuit Court denying their amended Kentucky

Rules of Civil Procedure (CR) 60.02 motion to vacate the judgment entered July

28, 2016. Finding no abuse of discretion, we affirm.

               The underlying case was originally filed in the McCracken Circuit

Court in 2010, and it has previously been before this Court. We shall rely upon the

factual and procedural backgrounds set forth in the opinions addressing the earlier

appeals.1 The first appeal, decided in Vander Boegh v. Bank of Oklahoma, N.A.,

394 S.W.3d 917 (Ky. App. 2013) (Vander Boegh I), was taken by the Vander

Boeghs, who were minority beneficiaries of two trusts, from an order and

judgment addressing the construction of trust documents and a petition for

instructions that had been filed by the trustee, Bank of Oklahoma, N.A. (BOK,

BOKF, or the Bank). This was Phase I of the bifurcated litigation (the other phase

addressed the Vander Boeghs’ counterclaims for the Bank’s breach of fiduciary

and contractual duties and for the negligent administration of these duties, which

we shall discuss later).

                      This appeal involves the Three Rivers limestone
               quarry, located in Livingston County, Kentucky. The
               Three Rivers [Quarry] is the sole asset of two separate
               trusts (i.e., the “Charles R. Jones, Sr., inter Vivos Trust
1
  The certified record in this appeal begins in early 2020 and, therefore, is missing ten years of
filings and video recordings from Phase I and Phase II of the case. However, the defendants’
compulsory counterclaim and amended counterclaim as well as the Bank’s first amended
complaint are attached to the prehearing statement and supplemental prehearing statement. And
the July 28, 2016, final judgment (the subject of the motion to vacate) is attached to the parties’
briefs.

                                                -2-
               dated May 1, 1973,” and the “Eula Kathleen Jones
               Testamentary Trust U/W/D October 24, 1967”), and it is
               subject to a ninety-nine-year lease agreement with Martin
               Marietta Materials, Inc.[2] The total royalties paid (and
               later escrowed) by Martin Marietta between January
               1995 and December 31, 2010, have totaled over
               $17,000,000. Sometime between January and March of
               2010, the trusts received a report from an auditor they
               had hired to monitor Martin Marietta’s performance of its
               lease obligations and quarrying activities at Three Rivers.
               The report indicated that between 1995 and 2010 Martin
               Marietta had incorrectly used a forty-five-ton downward
               adjustment to calculate several of the royalty payments it
               owed the trusts, resulting in an alleged shortfall estimated
               at $104,000.

                      The Vander Boeghs are beneficiaries holding
               collective minority interests (approximately 3/16ths) in
               both of the above-referenced trusts. After they were
               informed of the results of the audit, they demanded that
               the trustee of the trusts, BOK, refuse all future royalty
               payments from Martin Marietta and issue Martin
               Marietta a notice of default pursuant to the terms of the
               lease, which could potentially give the trusts the right to
               terminate the lease if Martin Marietta did not provide a
               timely cure. The Vander Boeghs further believed that
               Martin Marietta had committed other breaches of the
               lease which also required BOK to send Martin Marietta a
               notice of default. Specifically, they suspected that
               Martin Marietta had underpaid royalties besides those
               identified in the audit and that Martin Marietta had
               committed a violation of its Three Rivers mining permit
               which, they asserted, amounted to a breach of the lease.
               They asserted that if BOK failed to give Martin Marietta
               a notice of default under these circumstances, it could
               result in a waiver of these alleged breaches and, thus,

2
 “The parties stipulate that eight months following this action, LaFarge North America, Inc.,
acquired Martin Marietta’s rights under the lease at issue in this matter. For the purpose of this
appeal, however, Martin Marietta was the lessee at all relevant times.” Id. at 922 n.3.

                                                -3-
                  could amount to a breach of the fiduciary duties that
                  BOK owed to the beneficiaries pursuant to the terms of
                  the trusts.

                         BOK did not send Martin Marietta any notice of
                  default, but it began refusing royalty payments from
                  Martin Marietta in April, 2010. Martin Marietta
                  continued to make payments, but placed those payments
                  in escrow. A few months later, other beneficiaries
                  collectively holding the majority interests (approximately
                  13/16ths) in the respective trusts (the Armstrongs)[3]
                  requested that BOK resume accepting royalty payments
                  and continue refraining from issuing a notice of default to
                  Martin Marietta. Because the Vander Boeghs’ demands
                  conflicted with those of the Armstrongs, BOK filed the
                  instant action in McCracken Circuit Court pursuant to
                  Kentucky Revised Statutes (KRS) 386.675[4] for
                  instruction regarding how to fulfill its fiduciary
                  obligations to the beneficiaries pursuant to the terms of
                  the trust instruments under the circumstances presented.




3
    As to the other beneficiaries of the trusts, this Court explained:

                  [T]he Armstrongs are beneficiaries who collectively hold the
                  majority interests in the two trusts at issue in this litigation. They
                  shared the same representation at the circuit court level and consist
                  of appellees James G. Armstrong, Scott Charles Armstrong,
                  Jeffrey James Armstrong, Amy Ruth Armstrong, Jimmy Brien
                  Jones, Charles R. Jones, Vincent Keith Jones, Moira Isobel Jones,
                  Kimberly Faith Jones, Kyle Patrick Jones, Rhonda Tippett, Sally
                  Jo Lloyd, Lisa K. Price, and Donna Puryear. Although they have
                  not actively participated in this appeal, we note that these
                  beneficiaries now represent themselves pro se. Kym L. Bichon
                  represented herself below pro se, continues to do so on appeal, and
                  her interests are also adverse to the Vander Boeghs. Bichon has
                  not actively participated in this appeal, either.

Id. at 919 n.2.
4
    KRS 386.675 was repealed in HB 78 with an effective date of July 15, 2014.

                                                   -4-
Id. at 922-23.

                    Here, no party disputes that BOK properly
             requested instruction from the circuit court in this matter.
             Moreover, BOK’s KRS 386.675 action most closely
             approximates the species of instruction action discussed
             in the Restatement (Third) of Trusts § 71 (2007),
             comment d; in relevant part, that comment provides “a
             court may be justified in accepting as ‘reasonable’ doubt
             or uncertainty a trustee’s legitimate concern that a
             particular beneficiary’s insistence upon an unreasonable
             position might, without instruction on the matter, lead to
             significantly more costly and disruptive litigation[.]”

                    With that said, the controversy in this matter
             originates in large part from an amended provision
             contained within the Martin Marietta lease and the
             question of whether, as the Vander Boeghs contend, that
             provision abrogates BOK’s power as trustee to exercise
             its discretion to act in what it perceives to be the best
             interests of the beneficiaries in various instances of
             default. The provision at issue states:

                   Default. Should Lessee default in the
                   payment of any sum hereunder when due,
                   the Lessor immediately shall provide notice
                   of such default to Lessee. Lessee shall have
                   five (5) business days from the receipt of
                   such notice to cure any such default and the
                   payment of any sum due hereunder. In the
                   event that Lessee has not cured the default,
                   then Lessor may at its option cancel and
                   terminate this Lease and the Original Lease
                   by giving written notice so to do and all
                   rights of Lessee hereunder and under the
                   Original Lease shall be terminated as of the
                   mailing by United States Certified or
                   Registered Mail of such notice of
                   cancellation and termination. Should Lessee
                   default in any other of its obligations

                                         -5-
                   hereunder or under the Original Lease, then
                   Lessor shall by written notice advise Lessee
                   specifying such other default and if such
                   other default is not cured within thirty (30)
                   days from the mailing by United States
                   Certified or Registered Mail of such notice,
                   then all rights of Lessee shall terminate
                   hereunder and the Original Lease and this
                   Lease shall be terminated. Failure of Lessor
                   to exercise the option herein given it or any
                   right hereunder at any time or times shall not
                   preclude Lessor from the exercise thereof at
                   any subsequent time or times for any
                   subsequent default.

                    In its petition, BOK asked the circuit court to
             determine whether this provision, taken in conjunction
             with the circumstances of the case and the several other
             instruments defining its fiduciary obligations as trustee,
             permitted it the discretion to refrain from issuing Martin
             Marietta a notice of default relating to the forty-five-ton
             downward adjustment issue and do the following instead:
             1) resume receiving, depositing, and distributing royalty
             payments from Martin Marietta from and after April,
             2010, in accordance with the terms of the trust
             instruments; 2) make a request of Martin Marietta to pay
             $104,000 to the trusts for the estimated royalty shortfall
             that occurred between 1995 and 2010; 3) request that
             Martin Marietta pay all future royalties to the trusts
             without making the forty-five-ton adjustment noted
             above; 4) request that Martin Marietta maintain records
             of the limestone it shipped out of Three Rivers for
             eighteen to twenty-four months; and 5) use its discretion
             to exercise any legal remedies (including abandoning the
             claim entirely, but short of terminating the lease) to
             resolve the shortfall issue.

Id. at 924-25.




                                         -6-
             This Court summarized the circuit court’s lengthy judgment as

follows:

                    On March 23, 2011, following a bench trial on
             these matters, the circuit court entered a judgment
             declaring that under the terms of the trust instruments
             taken as a whole BOK retained the power to exercise its
             discretion to not only refrain from issuing notices of
             default relating to the Martin Marietta lease, but to also
             resolve any monetary or non-monetary default without
             seeking to terminate the lease.

Id. at 926. The circuit court then set forth its reasoning:

             46. In September of 2005, BOK agreed to serve as the
             successor Trustee of the Jones Family Trusts pursuant to
             the terms of a Letter of Understanding. The Letter of
             Understanding sets forth numerous obligations of BOK
             as Trustee, including, but not limited to:

                    (1) Preparation and distribution to
                    beneficiaries of monthly production reports
                    detailing the tons and rates paid by the
                    Tenant for the month and year to date.

                    (2) Development and implementation of an
                    audit procedure and the check and balance
                    of the tenant’s production records.

                    (3) Provide record-keeping and regular trust
                    statements and monthly checks and deposits
                    to the beneficiaries of the trust.

                    (4) Overseeing and coordinating the
                    preparation of annual trust tax returns and
                    payment of other taxes due.

                    (5) Coordinating regular beneficiary
                    meetings to provide for an open exchange of

                                          -7-
      ideas and status of quarry operation and
      lease negotiation.

      (6) Coordinating regular engineering
      reports, fly over reviews, limestone market
      studies and other such activities to prepare
      in advance for each re-open period.

      (7) To review on an ongoing basis
      compliance by Tenant with all lease/contract
      terms.

47. Paragraph 6(g) of Item II of the Last Will and
Testament of Eula Kathleen Jones states, in part, that the
Trustee shall have the authority to

      abandon, compromise, contest and arbitrate
      claims and demands; to institute,
      compromise and defend actions at law or
      equity; and to take any and all steps which
      in its discretion are deemed necessary or
      advisable in the protection of the trust estate
      and in the protection of this trust both during
      and after probate administration upon my
      estate; to employ such accountants and such
      legal counsel as the trustee shall deem
      advisable and to pay legal compensation for
      any services rendered by such accountants
      and legal counsel.

48. Paragraph 9 of the C.R. Jones Trust provides, in
relevant part, that the Trustee shall have the authority to
do, among other things, the following:

      10. To extend the time of payment of any
      obligations held by the trustee and to
      compromise or submit to arbitration upon
      such terms as the trustee may deem proper
      or to release any claim in favor or against
      the Trust;

                            -8-
                   ....

                   13. To employ investment counsel,
                   custodians of trust property, brokers, agents
                   and attorneys;

                   ....

                   19. To prosecute and defend, and in the
                   exercise of its sole discretion which shall be
                   binding on all interested parties, to
                   compromise, settle or abandon claims by or
                   against the Trust.

             49. KRS 386.810(3)(s) provides that a trustee has the
             power:

                   To pay or contest any claim; to settle a claim
                   by or against the trust by compromise,
                   arbitration, or otherwise; and to release, in
                   whole or in part, any claim belonging to the
                   trust to the extent that the claim is
                   uncollectible . . . .

             50. As provided in KRS 386.810(3) and the Jones
             Family Trusts, neither the Letter of Understanding nor
             the Lease with Martin Marietta limit or impair BOK’s
             authority to pursue its proposal to resolve Martin
             Marietta’s alleged breach. Neither the Letter of
             Understanding nor the Lease requires BOK to declare a
             breach of the Lease and seek to terminate the Lease.
             Under the Jones Family Trusts and KRS 386.810(3),
             BOK has the authority to abandon the forty-five (45) ton
             adjustment claim if BOK decides that it is prudent to do
             so.

Id. at 926-27.




                                        -9-
             The circuit court qualified this by also holding “that while the

enforcement of any claim under the lease agreement was subject to BOK’s

discretion, BOK’s discretion was nevertheless subject to the ‘prudent investor’

standard.” Id. at 927.

             Applying its construction of the trust documents and the
             “prudent investor” standard against the evidence
             presented at trial, the circuit court found that under the
             circumstances it was reasonable and in the best interests
             of all the beneficiaries, and thus consistent with BOK’s
             fiduciary duties as trustee, for BOK to keep the Martin
             Marietta lease in force in spite of Martin Marietta’s
             alleged $104,000 royalty shortfall.

Id. at 927-28. “Furthermore, the circuit court instructed BOK to resume accepting

and distributing royalty payments in spite of the Vander Boeghs’ demand for

additional investigation regarding Martin Marietta’s alleged mining permit

violations and the total amount of Martin Marietta’s alleged royalty shortage.” Id.

at 928.

                    Consequently, the circuit court held that if BOK
             pursued the course of action that it had originally
             proposed, BOK would act consistently with its fiduciary
             duties as trustee despite the Vander Boeghs’ contentions
             that doing so could be regarded as a waiver of what they
             believed were Martin Marietta’s defaults. To that end,
             the circuit court’s judgment provided:

                   1. Plaintiff, BOK, as Trustee, is instructed
                   to receive, deposit, and distribute, in
                   accordance with the terms of the Jones
                   Family Trusts, all royalty payments from
                   Martin Marietta from and after April, 2010

                                        -10-
                      until and unless a contrary order of a court
                      of competent jurisdiction directs otherwise.

                      2. Plaintiff, BOK, as Trustee, is instructed
                      to: (1) request that Martin Marietta pay
                      $104,000.00 to the Jones family Trusts for
                      the forty-five (45) ton adjustments made
                      during the fifteen-year period between 1995
                      and 2010; (2) request that Martin Marietta
                      pay royalties to the Jones Family Trusts,
                      making no adjustments, in the future; (3)
                      request that Martin Marietta maintain barge
                      records for eighteen to twenty-four months;
                      but (4) not attempt to terminate the Lease.

                      3. Plaintiff, BOK, as Trustee, is instructed
                      to use all remedies available in law and
                      contained in the Lease, except termination
                      of the lease, to resolve the forty-five (45) ton
                      adjustment issue with Martin Marietta.
                      BOK is further instructed to compromise,
                      settle, or abandon the claim if the costs of
                      pursing [sic] the claim are greater than the
                      likely return.

Id. at 929. This Court affirmed the circuit court’s judgment in an opinion rendered

February 8, 2013.5 Id. at 933.


5
  We note that this appeal had originally been dismissed by a three-judge panel of this Court due
to the Vander Boeghs’ failure to serve their brief on all of the appellees (only the Bank was
served). The merits panel reversed that ruling based upon a petition for reconsideration:

               [W]e find that the circumstances of this case nevertheless weigh in
               favor of granting the Vander Boeghs’ petition for reconsideration,
               vacating our prior order of dismissal, and instead ignoring the
               Vander Boeghs’ deficiency and proceeding with review. This is
               because, upon further briefing from the parties, it no longer
               appears that the Armstrongs suffered any cognizable harm or
               prejudice as a result of the Vander Boeghs’ failure to serve them.

                                              -11-
              Once the matter returned to the circuit court, litigation of Phase II

began; namely, resolution of the Vander Boeghs’ counterclaims. This Court

decided the appeal of this phase of the litigation in Vander Boegh v. Bank of

Oklahoma, N.A., No. 2016-CA-001307-MR, 2019 WL 1495712 (Ky. App. Apr. 5,

2019) (Vander Boegh II). We explained:

                     The Vander Boeghs filed counterclaims against the
              Bank alleging it breached its fiduciary and/or contractual
              duties to the Vander Boeghs and/or had negligently
              performed its duties as trustee. Some of the
              counterclaims alleged the Bank failed to comply with
              obligations it agreed to undertake in a letter of
              understanding executed prior to becoming trustee (“the
              Letter”), such as instituting an audit procedure of the
              quarry’s operations. With the agreement of the parties,
              the trial court bifurcated the action and stayed the

              As BOK concedes in its responsive brief, it issued copies of the
              Vander Boeghs’ appellate brief to all beneficiaries, minus the
              exhibits contained in the appendix, approximately one week after
              the Vander Boeghs filed their brief with the Court of Appeals. In
              his motion to withdraw as appellate counsel, the attorney
              representing most of the Armstrong beneficiaries stated that “[t]he
              interests of the Majority Beneficiaries on appeal are congruent
              with and adequately protected by the Trustee, BOK, and are well
              represented before this Court by counsel for the Trustee [BOK].”
              There is no dispute that every beneficiary received this motion to
              withdraw. Moreover, there is no dispute that every beneficiary
              received the Vander Boeghs’ reply brief (filed in response to
              BOK’s appellate brief), along with the Vander Boeghs’ petition for
              rehearing and BOK’s response thereto. With that said, none of the
              several Armstrong Beneficiaries, throughout any of these appellate
              proceedings, has ever attempted to protest, let alone acknowledge,
              the Vander Boeghs’ failure to serve them; nor have they made any
              attempt to file any briefs of their own in this matter. Thus, while
              we do not condone the Vander Boeghs’ conduct, we will not
              presume prejudice in the face of evidence to the contrary.

Id. at 922.

                                             -12-
                counterclaims until resolution of the Bank’s declaratory
                judgment action.

                ....

                       The trial court then began proceedings on the
                Vander Boeghs’ counterclaims, granting summary
                judgment to the Bank on some and scheduling a bench
                trial on the remainder. In July 2015, the Bank filed a
                motion for a pretrial conference, arguing among other
                things that the Vander Boeghs had alleged during
                discovery over fifty additional acts or omissions by the
                Bank without amending its pleadings to reflect what the
                Bank termed “additional counterclaims.” The Vander
                Boeghs denied the additional alleged acts and omissions
                were new counterclaims, instead arguing they were only
                additional supporting facts and “[n]o new cause of action
                has been asserted.”

                      The trial court ultimately permitted the Vander
                Boeghs to file an amended set of counterclaims, which
                they did in October 2015.

Id. at *2-*3.

                       The court held a lengthy bench trial on the
                counterclaims in May 2016, and about two months later
                issued detailed findings of fact and conclusions of law.
                The court concluded the breach of contract and
                negligence claims failed because, other than inapplicable
                exceptions, beneficiaries of a trust may only bring
                equitable claims against a trustee. The court also found
                the Vander Boeghs “failed to prove any basis upon which
                they are entitled to monetary damages or injunctive relief
                for breach of fiduciary duty.” The Vander Boeghs then
                filed appeal 2016-CA-001307-MR.

Id. at *4.




                                           -13-
             In addition, the Bank sought to recover costs, expenses, and attorney

fees from the Vander Boeghs pursuant to KRS 386B.10-040.

                    In January 2017, the trial court granted the Bank’s
             motion for costs, expenses and fees, concluding without
             explanation that the privilege log “adequately
             document[ed] the time spent and fees charged for each
             task.” The court concluded applying KRS 386B.10-040
             was proper but deducted five percent from the lodestar
             figure because the Bank unnecessarily had three
             attorneys at trial and a deposition. The court ordered the
             Vander Boeghs to pay $2,206,644 in attorney fees and an
             additional $407,915 in costs and expenses. After the trial
             court denied their motion to alter, amend or vacate, the
             Vander Boeghs filed appeal 2017-CA-000294.

Id. at *4 (footnote omitted).

             This Court affirmed the circuit court’s judgment on the breach of

contract counterclaims against the Bank as to its performance as trustee, id. at *8,

but it vacated its award of attorney fees because the circuit court did not have

sufficient information to make a specific fee award. Id. at *12. In affirming the

judgment on the Vander Boeghs’ counterclaim, this Court stated, in part:

                    The Vander Boeghs next contend the trial court
             erred by finding the Bank did not breach its duties to
             oversee the quarry operator’s lease compliance and
             production records. Indeed, the Vander Boeghs contend
             there are “[u]ndisputed facts in the trial record” showing
             the Bank breached its duties. However, much of this
             argument is really an unsuccessful reiteration of the
             Vander Boeghs’ previous, unavailing arguments.




                                         -14-
Id. at *7 (footnote omitted). The footnote that appeared at the end of the above

paragraph stated:

             We decline the Vander Boeghs’ invitation to take judicial
             notice of documents from Lafarge created after this
             appeal was filed which purportedly show that it had
             incorrectly paid royalties. The discrepancy in royalties
             was apparently discovered by the CPA hired by the
             Bank, which strengthens the Bank’s argument that
             utilizing a review of procedures methodology was
             appropriate. Regardless, we may only take judicial
             notice of matters not subject to reasonable dispute. Clay
             v. Commonwealth, 291 S.W.3d 210, 217 (Ky. 2008).
             The documents at issue do not so qualify, as the parties’
             disagreements about them show. Moreover, we generally
             may not consider evidence not presented to the trial
             court. Oakley v. Oakley, 391 S.W.3d 377, 380 (Ky. App.
             2012).

Id. at *7 n.11. The Supreme Court of Kentucky denied the Vander Boeghs’

motions for discretionary review, and our opinion became final on February 20,

2020.

             Once the matter returned to the circuit court, the parties made filings

related to the Bank’s motion for costs, expenses, and attorney fees, pursuant to this

Court’s direction on remand. The circuit court scheduled a hearing on the pending

motions for July 2, 2020, via videoconference due to the COVID-19 pandemic.

             On June 18, 2020, the Vander Boeghs filed a motion to vacate the

2016 judgment pursuant to CR 60.02(d), (e), and (f). They based their motion

upon new evidence that, they argued, refuted the circuit court’s conclusions and


                                        -15-
findings, including that the quarry operator (now Lafarge) failed to comply with

the lease in several ways. They stated that “[t]his evidence was concealed by the

Quarry operator lessee Lafarge, and undetected principally because of BOK’s

breach of its fiduciary duty.”

              In its response, the Bank first pointed out that the Vander Boeghs

failed to include any reference to an August 2017 petition filed in McCracken

District Court by them and the other trust beneficiaries to remove the Bank as the

trustee, in which the same issues were raised (Case Nos. 78-P-00674 and 87-P-

00540). The district court held a bench trial and heard testimony about the agreed

upon procedures analysis CPA Allen Priest had performed for which he issued a

2017 report as well as Mr. Priest’s continued investigation until January 2018. The

district court denied the petition, finding that Mr. Priest had resolved the issues

identified in the 2017 report, that the agreed upon procedures he performed had

worked, and that the Bank had kept the beneficiaries reasonably informed. This

decision was affirmed on appeal to the McCracken Circuit Court (Case Nos. 19-

XX-00001 and 19-XX-00002). The circuit court held that the Bank acted within

its discretion and in the best interests of the trusts and the beneficiaries in its

dealings with Lafarge.




                                           -16-
             The Bank then argued that the Vander Boeghs’ CR 60.02 motion was

barred by res judicata as it was an attempt to relitigate the issues it raised in the

district court action. They stated:

             The issue of the adequacy of the agreed upon procedures
             performed by Allen Priest, and BOK’s actions as Trustee
             in response to his Report, were the most important part of
             the District Court action. They are also the basis of this
             Motion to Vacate. The same issues were litigated in
             District Court and decided in BOK’s favor. The issues
             were necessary to the District Court’s ruling. The issues
             may not be re-litigated here.

The Bank next argued that there was no mistake, inadvertence, excusable neglect,

newly discovered evidence, or fraud to support relief under CR 60.02. It also

raised the reasonable time requirement as a factor to be taken into consideration.

             The CR 60.02 proceedings were delayed when Gary Vander Boegh

and Glenn Jones, two of the defendants below who are not parties to this appeal,

moved to disqualify the circuit court judge. The Supreme Court denied the motion

to disqualify in July 2020.

             Once the stay was lifted, the parties entered into an agreed scheduling

order that permitted the Vander Boeghs to file an amended motion to vacate and

scheduled a hearing for September 30, 2020. At the hearing, the court would

consider several motions, including a motion to withdraw as counsel for Gary

Vander Boegh and Glenn Jones, the amended CR 60.02 motion to vacate, the




                                          -17-
motion for costs and attorney fees incurred and paid during the appeals, and the

motion for discovery of the Bank’s submissions related to the fee motion.

            The Vander Boeghs filed their amended CR 60.02 motion on August

20, 2020. They stated:

                   As this Court is aware from the trial held in this
            matter, Trustee BOK engaged an accountant to perform
            “Agreed Upon Procedures” only, and not an audit, as a
            means of oversight of the operator of the Three Rivers
            Quarry (Quarry). This decision was contrary to the
            wishes of the Vander Boegh Counter-Plaintiffs, who are
            the beneficiaries of the Jones Trusts that own the Quarry.
            BOK had entered into a Letter of Understanding (LOU)
            with the Vander Boeghs in which BOK agreed to
            perform an audit. Subsequently to the signing of the
            LOU and BOK commencing its duties as Trustee, BOK
            repeatedly misrepresented to the beneficiaries that an
            audit was being performed, even after it had entered in a
            contract with Cotton & Allen to perform only “Agreed
            Upon Procedures.”

                   This decision to use “Agreed Upon Procedures”
            rather than an audit is confirmed by the May 12, 2008
            engagement letter between BOK and its contractor
            Cotton & Allen, which provides that the scope of work to
            be performed was not an audit and could not be relied
            upon to detect any errors, fraud or illegal acts by the
            operator of the Quarry. Cotton & Allen’s report of
            January 16, 2009 confirmed that “[w]e were not engaged
            to and did not perform an audit, the objective of which
            would be the expression of an opinion on the amounts of
            tonnages reported by Martin Marietta and the calculation
            of royalty payment.”

                  Mr. Priest, who performed this contracted
            oversight work for BOK testified: “We were not
            providing any formal opinion on amounts or tonnages at

                                       -18-
             all.” Mr. Priest also testified that he had no opinion on
             whether limestone is being stolen from the Quarry
             without the payment of a royalty. Further, BOK’s own
             Christopher Rooker and its expert, Priest, admitted no
             one reviewed the Quarry’s “production records” as
             expressly required by the LOU.

                    This Court concluded that BOK had engaged
             Cotton & Allen to verify that the Jones Trusts were paid
             the proper amount of royalties; and that the Cotton &
             Allen “Agreed-Upon Procedures” satisfied the LOU
             requirement for an audit procedure and check and
             balance on the operator’s production records; and
             involved the same procedures as an audit. The Circuit
             Court also found that the Quarry Lease required payment
             of royalties at the point in time when limestone was
             shipped or removed from the Quarry, and that there was
             no evidence of an operator systematically failing to pay
             royalties for limestone as it “departs said lands [Quarry]
             by truck, barge or any other means.”

(Footnotes omitted.)

             The Vander Boeghs went on to state that new evidence refuted the

circuit court’s conclusions and findings. They asserted that the Quarry operator,

Lafarge, had failed to comply with the lease, including the requirement to pay

royalties for all limestone at the time it was shipped from the quarry:

                    Post-trial admissions from BOK and Lafarge in
             these Trustee records, of which the Court of Appeals
             declined to take judicial notice, show that Lafarge for six
             years (from day one of Lafarge’s Quarry operation in
             December 2011 through December 2017) never paid
             royalties to the Jones Trusts at the time that mined
             limestone departed from the Quarry. These Trustee
             records include key fact admissions by both Lafarge and
             BOK.

                                         -19-
                    BOK acknowledged this Lafarge practice in these
             documents for the first time, between sixteen and
             eighteen months after this Court’s trial. BOK now
             acknowledges this practice violated the lease. These
             post-trial records show that Lafarge’s lease breach was
             not an isolated or inadvertent incident. It was Lafarge’s
             standard operating procedure – an on-going, systematic
             and knowing pattern of (daily) lease violations that
             occurred prior to, during, and after the Phase II trial in
             this matter.

                    BOK claims now to have finally discovered this
             chronic pattern of royalty payment violations and to have
             confronted Lafarge, but only long after this Court’s
             judgment. As recently as March 2020, BOK disclosed to
             the trusts’ beneficiaries the subsequent Agreed-Upon
             Procedures Report by Allen Priest, for Quarry operation
             years 2016-2017. This Priest accountant’s report
             confirms that for this later engagement period Lafarge
             was still not paying royalties at the time the stone
             departed the Quarry by barge but rather was paying
             royalties based on the “delivery date” (the date the stone
             arrived at its downstream destination), a practice that had
             been documented as occurring through 2014-2015 (and
             apparently prior) in Priest’s earlier November 14, 2017
             report. In Priest’s February 5, 2018 letter to Denise
             Cramer of BOK, Priest states “We have confirmed that
             the quarry operator was paying royalty based on the
             invoice date rather than the date the stone left the quarry.
             This is in violation of the lease.”

(Citations to the record omitted.)

             The Vander Boeghs then discussed reports issued by Mr. Priest in

2017 and 2020 and stated:

             These BOK review of procedures reports paint a clear
             pattern of Lafarge’s lease violations: six years of
             continuous non-payment of royalties until the stone was

                                         -20-
             delivered or “sold,” contrary to the Quarry lease;
             numerous data entry errors in Lafarge records, shipment
             tracking issues including entire barges that Priest was
             unable to trace to a royalty payment; and Lafarge’s
             failure to preserve its written records of barge loading
             measurements until the accountant’s review.

                    Each of these breakdowns in BOK’s oversight and
             supervision of the Quarry operator’s lease compliance
             reflect either clear breaches of duty, or at a minimum
             raise material questions of the trustee’s performance of
             its duties. The underlying pattern of Lafarge’s lease
             violations that reflect these breaches of duty were
             unknown to the Vander Boegh Counter-Plaintiffs during
             and prior to trial (because BOK had either failed to
             disclose them, or had failed to timely discover them). At
             best, BOK’s Agreed-Upon Procedures methods were
             demonstrably inadequate, and its expert’s analysis proves
             those procedures were insufficient for, or were incapable
             of, detecting Lafarge’s prevailing non-compliance with
             the Quarry lease.

The Vander Boeghs stated that the Bank had not disclosed the pattern of breaches

by the operator to them until January 16, 2018, after the circuit court had rendered

its 2016 judgment and while their appeal in this Court was pending. They noted

that this Court declined to take judicial notice of the “newly disclosed records” or

to consider the legal or evidentiary significance of this evidence.

             Based upon these allegations, the Vander Boeghs alleged fraud

affecting the proceedings pursuant to CR 60.02(d) as perpetrated by Lafarge, the

Bank, or both. The concealment prevented them from fully and fairly presenting

their counterclaims or any other claims that they were not aware of. They


                                         -21-
specifically argued that the ongoing lease violations “involved systematic and

knowing removal of limestone from the Quarry by the operator for years without

paying royalties as required by the lease. That is, Lafarge’s conduct involved

unauthorized removal [of] limestone which constitutes willful trespass under

Kentucky law.” This, they stated, would entitle them to substantial damages.

They also alleged, pursuant to CR 60.02(e) and (f), that the prior judgment and

orders should be vacated as it was no longer equitable that they should have

prospective application and for reasons of an extraordinary nature.

             The Bank filed a response to the amended CR 60.02 motion, again

arguing that it was untimely, that the issues raised in it (whether the new evidence

established that the Bank had breached its fiduciary duties) had already been

litigated and were subject to collateral estoppel, and that the Vander Boeghs had

not satisfied their burden to obtain relief.

             In reply, the Vander Boeghs argued that the doctrine of collateral

estoppel did not apply for various reasons (including that the district court

litigation did not qualify as a prior litigation), that the amended motion was timely

as it was filed within a reasonable time, and that they had satisfied their burden for

relief.

             The court held a hearing on the pending motions on September 30,

2020, and on October 27, 2020, it entered an order denying the Vander Boeghs’


                                          -22-
amended motion to vacate. The circuit court described their arguments thusly:

“They contend BOK should have discovered Lafarge’s default sooner, and BOK

should have sued Lafarge for 135 million dollars for trespass or sued to terminate

the lease. . . . [T]his was a breach of trust[.]” However, the circuit court disagreed

and held that the motion was not timely filed, that there was no evidence of fraud

affecting the proceedings, and that there was no other basis to vacate the 2016

judgment. This appeal now follows.

             Before we may reach the merits of the appeal, we must address a

procedural issue the Bank raised in its brief and the Vander Boeghs raised in their

motion to file a corrected appendix to their brief. In its brief, the Bank noted that

the appendix to the Vander Boeghs’ brief did not contain four of the items listed in

the index of the appendix, including the October 27, 2020, order from which the

appeal was taken. This, the Bank argues, constitutes a violation of CR

76.12(4)(c)(vii), which states that “[t]he appellant shall place the judgment,

opinion, or order under review immediately after the appendix list so that it is most

readily available to the court.” The other documents missing from the appendix

are the July 28, 2016, judgment, the amended CR 60.02 motion to vacate, and the

reply to the Bank’s response. It appears that the only documents included in the

appendix were the exhibits to the amended CR 60.02 motion to vacate, which

appears to be a clerical mistake in putting the brief together. While we are hesitant


                                         -23-
to grant the Vander Boeghs’ motion to file a corrected appendix for the reasons set

forth in the Bank’s brief, including numerous compliance issues with the Vander

Boeghs’ briefs filed in multiple previous appeals, we shall grant the motion by

separate order.

             The Bank also asserts, in both its brief and its objection to the motion,

that the Vander Boeghs violated CR 76.12(4)(c)(iv) by making:

             factual assertions in their Statement of the Case
             concerning BOK’s alleged knowledge of the newly
             discovered evidence prior to the Phase II trial and alleged
             concealment of the newly discovered evidence by BOK
             and Lafarge without any citation to the record. The
             reason the Vander Boeghs do not reference the record is
             because the allegations are not true and, therefore, no
             such record cites exist.

The Vander Boeghs again referred to this information in their reply brief. Our

review of the attachments to the amended CR 60.02 motion confirms the Bank’s

argument that evidence of these factual assertions of its knowledge prior to the

Phase II trial and concealment does not appear in the record. Therefore, we shall

not consider these alleged factual assertions in our review.

             As a result of these CR 76.12 violations, the Bank urges this Court to

apply the manifest injustice standard of review to the Vander Boeghs’ appeal. In

support of this argument, the Bank cites to Hallis v. Hallis, 328 S.W.3d 694, 696

(Ky. App. 2010), which provides:




                                        -24-
             Our options when an appellate advocate fails to abide by
             the rules are: (1) to ignore the deficiency and proceed
             with the review; (2) to strike the brief or its offending
             portions, CR 76.12(8)(a); or (3) to review the issues
             raised in the brief for manifest injustice only, Elwell v.
             Stone, 799 S.W.2d 46, 47 (Ky. App. 1990).

                    It is a dangerous precedent to permit appellate
             advocates to ignore procedural rules. Procedural rules
             “do not exist for the mere sake of form and style. They
             are lights and buoys to mark the channels of safe passage
             and assure an expeditious voyage to the right destination.
             Their importance simply cannot be disdained or
             denigrated.” Louisville and Jefferson County
             Metropolitan Sewer Dist. v. Bischoff, 248 S.W.3d 533,
             536 (Ky. 2007) (quoting Brown v. Commonwealth, 551
             S.W.2d 557, 559 (Ky. 1977)). Enforcement of
             procedural rules is a judicial responsibility of the highest
             order because without such rules “[s]ubstantive rights,
             even of constitutional magnitude, . . . would smother in
             chaos and could not survive.” Id.

While we will not consider the factual allegations that are not in the record, as set

forth above, we shall proceed with our normal review of the circuit court’s ruling

on the CR 60.02 motion.

             Our standard of review is set forth in Louisville Mall Associates, LP v.

Wood Center Properties, LLC, 361 S.W.3d 323, 335 (Ky. App. 2012):

                     The decision to deny a CR 60.02 motion is vested
             in the trial court’s sound discretion and for that reason,
             “decisions rendered thereon are not disturbed unless the
             trial judge abused his/her discretion.” Kurtsinger v. Bd.
             of Trustees of Ky. Ret. Sys., 90 S.W.3d 454, 456 (Ky.
             2002); Bethlehem Minerals Co. v. Church and Mullins
             Corp., 887 S.W.2d 327, 329 (Ky. 1994). The test for
             abuse of discretion is “whether the trial judge’s decision

                                         -25-
            was arbitrary, unreasonable, unfair, or unsupported by
            sound legal principles.” Commonwealth v. English, 993
            S.W.2d 941, 945 (Ky. 1999).

                   Relief pursuant to CR 60.02 is an extraordinary
            remedy which should be cautiously granted. Baze v.
            Commonwealth, 276 S.W.3d 761, 765 (Ky. 2008);
            Brozowski v. Johnson, 179 S.W.3d 261, 263 (Ky. App.
            2005). The rule may be invoked in six particular
            instances: “(a) mistake, inadvertence, surprise, or
            excusable neglect; (b) newly discovered evidence; (c)
            perjury or falsified evidence; (d) fraud affecting the
            proceedings; (e) the judgment is void; or (f) any other
            reason of an extraordinary nature justifying relief.”
            Kurtsinger, 90 S.W.3d at 456. A chief factor guiding the
            grant of CR 60.02 relief is the moving party’s inability to
            present his claim prior to the entry of the order sought to
            be set aside. Fortney v. Mahan, 302 S.W.2d 842, 843
            (Ky. 1957); Brozowski, 179 S.W.3d at 263 (explaining
            CR 60.02 serves a dual purpose: “to bring before a court
            errors which (1) had not been put into issue or passed on,
            and (2) were unknown and could not have been known to
            the moving party by the exercise of reasonable diligence
            and in time to have been otherwise presented to the
            court”).

And as we explained in Ipock v. Ipock, 403 S.W.3d 580, 583 (Ky. App. 2013),

            [T]he denial of a motion to alter, amend or vacate is
            subject to the abuse of discretion standard. See William
            C. Eriksen, PSC v. Kentucky Farm Bureau Mutual Ins.
            Co., 336 S.W.3d 909, 911 (Ky. App. 2010). Thus, it
            must be determined whether the trial court’s decision was
            “‘arbitrary, unreasonable, unfair or unsupported by sound
            legal principles.’” Miller v. Eldridge, 146 S.W.3d 909,
            914 (Ky. 2004) (quoting Goodyear Tire & Rubber Co. v.
            Thompson, 11 S.W.3d 575, 581 (Ky. 2000)). While
            reconsideration of a judgment after its entry is an
            extraordinary remedy which should be used sparingly,
            see Gullion v. Gullion, 163 S.W.3d 888 (Ky. 2005), an

                                       -26-
            appellate court should affirm the trial court unless there
            has been an abuse of discretion resulting in a “flagrant
            miscarriage of justice.” Gross v. Commonwealth, 648
            S.W.2d 853, 858 (Ky. 1983).

            As noted above, CR 60.02 permits a court to relieve a party from a

final judgment under certain circumstances:

            On motion a court may, upon such terms as are just,
            relieve a party or his legal representative from its final
            judgment, order, or proceeding upon the following
            grounds: (a) mistake, inadvertence, surprise or excusable
            neglect; (b) newly discovered evidence which by due
            diligence could not have been discovered in time to move
            for a new trial under Rule 59.02; (c) perjury or falsified
            evidence; (d) fraud affecting the proceedings, other than
            perjury or falsified evidence; (e) the judgment is void, or
            has been satisfied, released, or discharged, or a prior
            judgment upon which it is based has been reversed or
            otherwise vacated, or it is no longer equitable that the
            judgment should have prospective application; or (f) any
            other reason of an extraordinary nature justifying relief.
            The motion shall be made within a reasonable time, and
            on grounds (a), (b), and (c) not more than one year after
            the judgment, order, or proceeding was entered or taken.
            A motion under this rule does not affect the finality of a
            judgment or suspend its operation.

            In McQueen v. Commonwealth, 948 S.W.2d 415 (Ky. 1997), the

Supreme Court of Kentucky addressed the purpose of CR 60.02:

            [CR] 60.02 is not intended merely as an additional
            opportunity to relitigate the same issues which could
            “reasonably have been presented” by direct appeal or
            RCr 11.42 proceedings. [Kentucky Rules of Criminal
            Procedure (RCr)] 11.42(3); Gross v. Commonwealth,
            supra, at 855, 856. The obvious purpose of this principle
            is to prevent the relitigation of issues which either were

                                        -27-
             or could have been litigated in a similar proceeding. As
             stated in Gross, CR 60.02 was enacted as a substitute for
             the common law writ of coram nobis.

                   The purpose of such a writ was to bring
                   before the court that pronounced judgment
                   errors in matter of fact which (1) had not
                   been put into issue or passed on, (2) were
                   unknown and could not have been known to
                   the party by the exercise of reasonable
                   diligence and in time to have been otherwise
                   presented to the court, or (3) which the party
                   was prevented from so presenting by duress,
                   fear, or other sufficient cause. BLACK’S
                   LAW DICTIONARY, Fifth Edition, 487, 144.

             Id. at 856. In summary, CR 60.02 is not a separate
             avenue of appeal to be pursued in addition to other
             remedies, but is available only to raise issues which
             cannot be raised in other proceedings.

McQueen, 948 S.W.2d at 416.

             In their amended CR 60.02 motion, the Vander Boeghs stated that

they were seeking relief under subsections (d), (e), and (f), which must be made

within a reasonable time. The circuit court, however, concluded that the basis of

the Vander Boeghs’ motion was newly discovered evidence under CR 60.02(b),

which must be brought within one year of the entry of the judgment. Because the

motion was filed almost four years after the entry of the 2016 judgment, the motion

was deemed untimely and was therefore denied. In addition, the circuit court held

that the Vander Boeghs did not file their motion within a reasonable time under the

subsections they cited.

                                        -28-
             The Vander Boeghs first argue that the circuit court erred in treating

their motion as if it came under CR 60.02(b) rather than under subsections (d), (e),

and (f). However, we agree with the Bank that their allegations address the

evidence of Lafarge’s limestone shipment records, which falls under CR 60.02(b)

(newly discovered evidence), and how these records contradict the trial testimony

of Lafarge’s representative, which falls under CR 60.02(c) (perjury). Both of these

subsections require the motion to be brought within one year, which did not

happen in the present case as the CR 60.02 motion was not filed until 2020,

making it untimely.

             The Bank also argues that the Vander Boeghs impermissibly based

their CR 60.02 motion on subsections (d), (e), and (f) to avoid the one-year

limitations period. In Asset Acceptance, LLC v. Moberly, 241 S.W.3d 329, 332

(Ky. 2007), the Supreme Court of Kentucky stated:

             CR 60.02(f), the subsection permitting relief “within a
             reasonable time” for “any other reason of an
             extraordinary nature,” is to be invoked “only with
             extreme caution, and only under most unusual
             circumstances.” Cawood v. Cawood, 329 S.W.2d 569,
             571 (Ky. 1959). It is available only for reasons “not
             otherwise set forth in the rule,” Commonwealth v.
             Spaulding, 991 S.W.2d 651, 655 (Ky. 1999), and ought
             not to be invoked so as to undermine the time constraints
             applicable to the other subsections.

See also Alliant Hosps., Inc. v. Benham, 105 S.W.3d 473, 478-79 (Ky. App. 2003)

(“Subsection (f) of CR 60.02, the catchall provision, can apply only if none of that

                                        -29-
rule’s specific provisions applies. . . . [S]ubsection (f) was not intended to provide

a means for evading the strictures of the other subsections.”); Copley v. Whitaker,

609 S.W.2d 940, 942 (Ky. App. 1980) (“We cannot escape the fact, however, that

the essence of the Copleys’ allegations of fraud pertain to perjury and falsified

evidence. When such is the basis for relief, the one-year limitation applies.”). We

agree with the Bank that the Vander Boeghs’ CR 60.02 motion is based upon

newly discovered evidence, as the circuit court concluded, and perjury, as the Bank

argued. Therefore, their CR 60.02 motion was not timely filed.

             Even if the one-year limitations period for motions under CR

60.02(d), (e), or (f) applied, we also hold that the circuit court did not abuse its

discretion in finding that the motion was not filed within a reasonable time. The

circuit court explained its reasoning as follows:

             Here, more than four years have elapsed since the
             rendering of the final judgment in this case. Over two-
             and-a-half years have passed since the report of Lafarge’s
             default. Over one-and-a-half years have elapsed since
             the Court of Appeals issued its holding. Finally,
             although not necessarily dispositive of the “reasonable
             time” consideration, this litigation has now exceeded ten
             years in length, including two appeals.

In Carroll v. Carroll, 569 S.W.3d 415 (Ky. App. 2019), we explained that in

determining whether a motion was brought within a reasonable time, “a court may

consider whether the facts supporting the motion ‘were unknown and could not

have been known to the party by the exercise of reasonable diligence and in time to

                                          -30-
have been otherwise presented to the court[.]’” Id. at 418 (quoting Gross, 648

S.W.2d at 856). As the Bank argues, nothing prevented the Vander Boeghs from

obtaining the limestone shipment records to use during the Phase II trial or from

filing their CR 60.02 motion once they received Mr. Priest’s 2017 report while the

appeal of the 2016 judgment was pending. We also note that the Vander Boeghs

chose, instead, to introduce this newly discovered evidence in their unsuccessful

district court action to remove the Bank as trustee. We hold that the circuit court

acted well within its discretion in determining that the CR 60.02 motion was not

filed within a reasonable time.

             And even if we were to reach the merits of the CR 60.02 motion, we

agree with the Bank that the Vander Boeghs failed in their burden to establish that

they were entitled to relief. We agree with the circuit court’s reasoning as to why

the Vander Boeghs were not entitled to relief under CR 60.02(d), (e), or (f), which

we shall set forth hereinbelow:

                    To prove fraud in Kentucky, it is necessary to
             show the misrepresentation of a material fact or
             inducement. K.W. v. J.S., 459 S.W.3d 399, 402 (Ky. Ct.
             App. 2015). There is no evidence that BOK acted
             fraudulently here. Indeed, the defendants essentially
             concede as much, asserting that the fraud was perpetrated
             “either by the Quarry operator Lafarge, the Trustee BOK,
             or both,” and elsewhere stating that “[t]he extent BOK
             was involved in this fraud would require discovery to
             determine.”




                                        -31-
       Despite the admission that they don’t have any
evidence to prove that BOK knowingly concealed
Lafarge’s default, the Vander Boeghs contend that
BOK’s “failure to conduct effective oversight of
Lafarge’s lease compliance to discover this evidence”
makes it complicit in Lafarge’s fraud. This is not so.
Instead, the evidence as to BOK’s conduct shows that,
shortly after the judgment in its favor, BOK: (1) hired a
CPA to perform an agreed upon procedure and ensure
that reported limestone tonnage was accurate, (2)
promptly notified the beneficiaries as to the
underpayment of royalties that was uncovered therein,
and (3) thereafter properly recovered payment from
Lafarge for the full amount of the delayed royalties. This
is not evidence of BOK’s fraud. If anything, it is
evidence of the opposite assertion: i.e., that BOK was
appropriately fulfilling its duties as a fiduciary. For this
reason, CR 60.02(d) is not an applicable ground for
vacating the judgment.

      The Vander Boeghs are also not entitled to relief
from the judgment under CR 60.02(f), the statute’s
“catch-all.” According to that provision, a motion to
vacate judgment will be granted if the reason is “of an
extraordinary nature justifying relief.”

....

       After a lengthy trial, this Court dismissed the
Vander Boeghs[‘] multiple counterclaims in part on the
grounds that Section 11 of the C.R. Jones Trust
established a “bad faith” standard against which the
trustee’s actions were to be judged. In defining bad faith,
this Court determined that “[n]egligence or a simple error
in judgment . . . does not establish bad faith.”
Ultimately, this Court ruled that the Vander Boeghs
failed to prove that “BOK breached its duty to act ‘as a
prudent investor would’ and exercise ‘reasonable care,
skill and caution’” – the common standard for breach of
trust actions – much less that BOK acted in bad faith

                           -32-
               according to Section 11 of the C.R. Jones Trust. This
               judgment, and the legal reasoning behind it, was affirmed
               by the Court of Appeals. 2019 WL 1495712 at *12.

                      There is nothing about the newly discovered
               evidence that would, “with reasonable certainty,” have
               changed the result of the original trial. [Brown v.
               Commonwealth, 932 S.W.2d 359, 362 (Ky. 1996).]
               Further, as described above, the record reveals that BOK
               acted promptly in recovering the full amount of withheld
               payments, and kept the fiduciaries abreast of its activity
               every step of the way. Thus, there is no evidence that
               BOK failed to act as a prudent investor would or that it
               failed to exercise “reasonable care, skill and caution.”
               The circumstances in this case are not “of an
               extraordinary nature justifying relief.” Moreover, as
               BOK notes in its response to the motion, the Vander
               Boeghs are therefore not entitled to relief under CR
               60.02(e) for the same reasons: it is not inequitable for
               this Court’s previous judgement [sic] to have prospective
               application.

               Our review satisfies us that the circuit court did not abuse its

discretion in denying the Vander Boeghs’ motion for CR 60.02 relief as untimely

filed or in finding no merit in the arguments they presented in their motion.

               For the foregoing reasons, the October 27, 2020, order of the

McCracken Circuit Court denying the Vander Boeghs’ motion for CR 60.02 relief

is affirmed.

               ALL CONCUR.




                                           -33-
BRIEFS FOR APPELLANTS:       BRIEF FOR APPELLEE:

Christopher B. Rambicure     John W. Bilby
Bradley H. Strait            Louisville, Kentucky
Louisville, Kentucky
                             Shannon A. Singleton
                             Anthony J. Phelps
                             Lexington, Kentucky




                           -34-